Citation Nr: 0201819	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  91-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for thoracic strain with degenerative arthritis.  

2.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain with degenerative arthritis 
prior to May 10, 1999.  

3.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain with degenerative arthritis 
from May 10, 1999.

4.  Entitlement to a disability rating greater than 20 
percent for duodenal ulcer with hiatal hernia.  

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

6.  Entitlement to an effective date earlier than December 
15, 1994 for the award of service connection for gait 
disturbance of the right lower extremity. 

7.  Entitlement to an effective date earlier than December 
15, 1994 for the award of service connection for gait 
disturbance of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to October 1968 
and from August 1970 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1988 and April 1994 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case returns to the Board following remands to the RO in 
August 1991, November 1993, and October 1997.  

By way of procedural history in this case, the Board notes 
that in a November 1995 decision, the Board denied service 
connection for an eye disorder, a disability rating greater 
than 20 percent for duodenal ulcer with hiatal hernia, a 
compensable disability rating for hearing loss, and granted 
separate 10 percent ratings for low back strain with 
degenerative arthritis, and for thoracic strain with 
degenerative arthritis.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, the Court's May 1997 grant of the joint motion by 
the appellant and the Department of Veterans Affairs (VA) 
Secretary in that month resulted in (1) the dismissal of the 
appeal as to the issue of service connection for an eye 
disorder; (2) affirmance of the Board's November 1995 
decision insofar as it granted two separate 10 percent 
ratings for the lumbar and for the thoracic spine disability; 
and (3) the Board's decision being vacated to the extent that 
it (a) denied disability ratings in excess of 10 percent for 
lumbar spine disability and for thoracic spine disability, 
(b) denied a disability rating in excess of 20 percent for 
duodenal ulcer with hiatal hernia, and (c) denied a 
compensable rating for bilateral hearing loss disability on 
schedular and extraschedular bases.

As noted above, in response, the Board then remanded the case 
to the RO in October 1997.  In part, the Board's October 1997 
included a referral to the RO of the veteran's implied claim 
for an increased rating for his left knee disability.  There 
is no indication that the RO has addressed that claim.  It is 
therefore again referred to the RO for the appropriate 
action.  Additionally, the Board requested that the RO 
adjudicate the claim for service connection for a cervical 
spine disability.  The RO subsequently granted service 
connection for that disorder in a July 1998 rating decision.  
That matter is not currently on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see also 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issues are those listed on the 
title page of this decision.   

During the November 2001 Board hearing, the veteran raised a 
question as to the status of his claim for service connection 
for a chronic cardiovascular disorder.  Hearing transcript 
(T.) 3.  Review of the claims folder does not reveal that the 
Board currently has jurisdiction of that issue.  Following 
various communications from the veteran on this matter, the 
RO informed the veteran in an April 2001 letter that he had 
not filed a timely notice of disagreement to rating decisions 
dated in October 1988 and July 1998 that addressed this 
claim.  Subsequently, an August 2001 rating decision denied 
the request to reopen the claim for service connection for a 
chronic cardiovascular disability.  The veteran was informed 
of this decision in a letter dated in September 2001.  At his 
November 2001 hearing, the veteran testified that he 
submitted a notice of disagreement regarding this decision 
directly to the RO.  T. 20.  However, it appears that the RO 
transferred the claims folder to the Board shortly after it 
issued the rating decision in question, and there is no 
notice of disagreement of record.  Following his hearing, the 
veteran provided a copy of a September 2001 letter to the RO, 
which he described at his hearing as a notice of 
disagreement.  Such a statement received at the Board is not 
considered a notice of disagreement at this time.  See 
Nacoste v. Brown, 6 Vet. App. 439 (1994); 38 C.F.R. 
§ 20.302(a) (2001) (notice of disagreement must be filed with 
agency of original jurisdiction).  The matter is therefore 
referred to the RO to review the materials retained at that 
office and to issue a statement of the case if applicable.  

In the veteran's statement to the RO dated in July 2000, the 
veteran contended that there was "error" in the prior denial 
for service connection for a heart condition dated in 
February 1988.  The matter of a claim for clear and 
unmistakable error in a prior rating decision is referred to 
the RO for appropriate action.  

The issues of an earlier effective date for service 
connection for gait disturbance of each lower extremity are 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Thoracic strain with degenerative arthritis is currently 
evaluated at the maximum disability rating for limitation of 
motion.  The veteran generally complains of thoracic spine 
pain.  X-ray evidence is negative for degenerative changes.  
There is no evidence of pain on motion, or atrophy, spasm, or 
tenderness of the associated musculature.

3.  Prior to May 10, 1999, the lumbosacral strain with 
degenerative arthritis is manifested only by objective 
evidence of some tenderness to palpation.  Otherwise, there 
is normal or only slightly reduced range of motion without 
evidence of pain, no objective confirmation of muscle spasm, 
and no evidence of postural abnormality, fixed deformity, or 
muscle atrophy or weakness.  Subjective complaints include 
constant, moderate low back pain that frequently increased to 
severe, as well as moderate to severe limitation of motion, 
and muscle spasm.  The veteran takes VA-prescribed 
medications for severe pain and muscle spasm and uses a VA-
prescribed back brace.  

4.  As of May 10, 1999, the lumbosacral strain with 
degenerative arthritis is manifested by marked limitation of 
lumbar spine motion on forward flexion with pain with some 
limitation of motion on all other maneuvers, as well as the 
veteran's continued use of medication for severe pain and 
muscle spasm and use of a back brace.  

5.  Duodenal ulcer with hiatal hernia is manifested by 
subjective complaints of daily discomfort or pain, occasional 
nausea, and intermittent dysphagia, treated with over-the-
counter medications and restricted diet.  There is no 
evidence of vomiting, hematemesis, melena, diarrhea, 
constipation, nausea, distention, reflux, anemia, or weight 
loss.  Physical examination and upper gastrointestinal 
radiographs are normal.  

6.  The veteran has no greater than level II hearing loss in 
the right ear and level III hearing loss in the left ear.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for thoracic strain with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5291 (2001).  
 
2.  The criteria for a 20 percent disability rating for 
lumbosacral strain with degenerative arthritis prior to May 
10, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2001).  

3.  The criteria for a 40 percent disability rating for 
lumbosacral strain with degenerative arthritis from May 10, 
1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2001).  

4.  The criteria for a disability rating greater than 20 
percent for duodenal ulcer with hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Codes 7305, 
7346 (2001).     

5.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2001); 
38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims concerning the 
duodenal ulcer and hearing loss issues by way of the October 
1988 rating decision, August 1989 statement of the case, and 
supplemental statements of the case dated through January 
2001, and concerning the thoracic and lumbar spine issues by 
way of rating decisions issued in April 1994 and July 1998, 
the June 1994 statement of the case, and subsequent 
supplemental statements of the case dated through January 
2001.  Also, by letter dated in March 2001, the RO advised 
the veteran of the implementation and effects of the VCAA, 
explained the evidence currently of record, and solicited 
additional evidence or information to obtain evidence 
pertinent to his claim.  The veteran's March 2001 response 
was not relevant to any issue currently before the Board.  

With respect to the duty to assist, the veteran has submitted 
private records in support of his claim, but has not 
authorized VA to obtain any additional private records.  The 
RO has secured multiple medical examinations for the 
evaluation of each disability at issue.  

In addition, to include as pursuant to the October 1997 Board 
remand, the RO has obtained specified VA medical records.  
Those records generally show routine follow-ups of existing 
disabilities.  During his recent Board hearing, the veteran 
indicated that he continued to have periodic VA medical 
appointments, and he otherwise described appointments for 
disabilities not currently on appeal, e.g., sleep disorder.  
Following the hearing, he was provided the opportunity to 
submit relevant medical records, and a VA medical record 
dated in October 2001 for which he waived initial RO review 
was associated with the claims file.  Absent specific 
allegation or other indication that other medical records 
would be determinative of any of the issues currently on 
appeal, the Board finds no reasonable basis for subjecting 
the veteran to additional delay in the adjudication of his 
appeal by remanding the matter again.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (regarding requirement of a 
remand if material is determinative of the claim).   

Finally, the Board notes that the veteran has multiple 
hearings and ample opportunity to submit evidence and 
argument in support of his claims.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).
The Board is also satisfied as to compliance with the 
instructions from the October 1997 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

The veteran had an initial period of active service from 1965 
to 1968.  The RO established service connection for duodenal 
ulcer in a November 1969 rating decision, at which time it 
assigned a 10 percent rating.  In a May 1970 rating, the RO 
awarded service connection for bilateral hearing loss at a 
noncompensable (zero percent disabling) evaluation.   

The veteran had a second period of active service from 1970 
to 1988.  In February 1988, upon separation from service, he 
submitted another claim for service connection for 
disabilities including the back.  In connection with that 
claim, he underwent a VA audiology examination in March 1988.  
At that time, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
10
30
55
LEFT
-----
10
10
30
70

Average puretone thresholds were 27 in the right ear and 30 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.

The veteran was afforded a VA general medical examination in 
July 1988.  He had a history of duodenal ulcer, though the 
symptoms had resolved.  He passed some blood in stool, though 
he was not sure if it was from ulcers.  Physical examination 
was negative.  An upper gastrointestinal (UGI) series showed 
hiatal hernia and reflux and pre-pyloric antral and duodenal 
bulb deformity consistent with prior ulcer disease.  The 
diagnosis included history of ulcer disease.  A special 
orthopedic examination included with the report showed 
complaints of intermittent episodes of severe thoracic back 
pain that radiated to the shoulders.  The episodes occurred 
about twice a year.  Examination revealed good range of 
motion with some reduction of backward extension.  There was 
a mild increase in thoracic kyphosis.  Otherwise, the 
examination of the back was normal.  X-rays of the thoracic 
and lumbar spine were negative except for possible mild 
thoracic scoliosis.  The diagnosis included chronic 
intermittent back strain with degenerative arthritis.   

In an October 1988 rating decision, the RO granted service 
connection for chronic intermittent back strain with 
degenerative arthritis and assigned a 10 percent evaluation.  
The RO reduced the evaluation for duodenal ulcer with hiatal 
hernia to noncompensable effective February 1, 1988.  It 
continued the noncompensable rating for bilateral hearing 
loss.  The veteran timely appealed the decision with respect 
to the ulcer and hearing loss.  

The veteran testified at a November 1989 personal hearing.  
He took over-the-counter medications for his ulcer.  He had 
had burning, sharp pain and passed blood.  The veteran 
related that he had been turned down for employment due to 
his hearing loss; working around the machinery could have 
caused further loss.  In a January 1990 written statement, 
the veteran alleged that ulcers caused almost daily pain and 
blood loss.    

During his June 1993 Board hearing, the veteran related that 
he had daily discomfort associated with ulcers, for which he 
took over-the-counter medications, as well as indigestion and 
constipation.  He restricted his diet to avoid symptoms.  He 
sometimes felt like staying home from work or leaving work 
early due to ulcer symptoms.  The veteran described back pain 
that radiated down the legs.  He had difficulty walking due 
to dragging his foot.  He did not wear a back brace.  The 
veteran had less back mobility in the morning and later in 
the afternoon.  He had started experiencing numbness in the 
legs.  He took medication for the pain.  The veteran did not 
wear hearing aids.  He occasionally had difficulty 
understanding conversation.  

VA medical records dated from January 1991 to July 1993 and 
from January 1994 generally reflected complaints of and 
treatment for low back pain.  

The veteran was afforded a VA orthopedic examination in 
January 1994.  History of low back pain was noted.  
Examination revealed full range of motion without pain.  
There was no pain to palpation, normal strength, and normal 
neurologic response.  X-rays of the lumbar spine were 
negative for arthritis.  The diagnosis was history of low 
back pain, no limitation of motion on examination, normal 
examination.  

Also in January 1994, the veteran underwent a VA 
gastrointestinal examination.  He described several episodes 
of epigastric discomfort a week, occasional nausea, and 
somewhat irregular bowel habits with occasional bright red 
blood.  He denied dysphagia, clear symptoms of reflux, and 
vomiting.  He took antacids.  Abdominal and rectal 
examinations were normal.  The diagnosis was chronic peptic 
ulcer disease based on prior X-ray report, relatively 
asymptomatic hiatal hernia, irritable bowel, and intermittent 
bright red rectal bleeding, probably local trauma.  The UGI 
series was normal.  Laboratory tests were positive for 
Helicobacter pylori (H. pylori).  

The veteran presented for a VA audiology examination in 
January 1994.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
10
40
60
LEFT
-----
5
5
30
75

Average puretone thresholds were 30 in the right ear and 29 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 90 
percent in the left ear.  

In its April 1994 rating decision, the RO increased the 
evaluation for duodenal ulcer with hiatal hernia to 20 
percent effective from February 1, 1988.  It continued the 
existing evaluations for bilateral hearing loss and the back 
disorder.  The veteran timely appealed the determination with 
respect to the back rating.  

During his July 1994 personal hearing, the veteran explained 
that he took pain medication and muscle relaxers for his 
back.  The pain radiated from the lower back to the legs and 
caused numbness.  He continued to have problems tripping when 
he walked, particularly with the right leg.  He avoided 
stairs.  The veteran's pain was worst in the morning and in 
the evening after work.  He had moderate pain almost 
continuously increasing to severe pain nearly daily.  

The report of the December 1994 VA orthopedic examination 
showed findings of slight increase in thoracolumbar kyphos, 
exaggerated lumbar lordosis, and mild limitation of motion at 
the thoracolumbar junction.  Range of motion in the 
lumbosacral spine was normal without pain.  There was no 
atrophy, weakness, or neurologic deficit.  X-rays of the 
thoracic and lumbosacral spine were essentially normal.  The 
diagnosis was chronic lumbar strain syndrome with history of 
radiculitis, without evidence of radiculopathy on 
examination.   

Similarly, during the December 1994 VA neurology examination, 
the veteran generally complained of back pain for which he 
took medication.  Neurologic examination was significant only 
for bilateral hyperreflexia and decreased sensation in the 
toes.  There was no atrophy or fasciculation.  The diagnosis 
included backache, requiring analgesics for 10 to 15 years, 
associated with hyperreflexia and decreased sensation in the 
feet, especially on the left.  The examiner commented that 
the significance of the findings was uncertain.  

The veteran's April 1995 statement related that he believed 
he had moderate or severe limitation of back motion and 
muscle spasm.  He was incapacitated for days after engaging 
in any physical activity other than standing, walking, or 
sitting.  He provided copies of VA prescriptions for 
methocarbamol for muscle spasm and acetaminophen for severe 
pain.   

In a November 1995 decision, the Board awarded service 
connection for thoracic strain with degenerative arthritis, 
as a disability separate from and in addition to lumbosacral 
strain with degenerative arthritis, and assigned no more than 
a 10 percent rating for each disability.  

The RO secured additional VA medical records dated from March 
1996.  March 1996 X-rays of the lumbosacral spine showed no 
significant degenerative change and no significant interval 
change from September 1992 films.  The report of an 
orthopedic consultation in April 1996 showed complaints of 
radiating low back pain.  The physician noted that no X-rays 
had been sent from the referring facility.  He prescribed the 
veteran a back corset and back school.  The report of a May 
1996 consultation generally reflected history and current 
complaint of back pain.  Examination was remarkable for some 
tenderness to palpation, increased reflexes in the lower 
extremities, and decreased sensation in the feet.  The 
assessment was chronic low back pain.  The veteran was 
prescribed a back brace and different types of therapy.  In 
March 1997, the veteran underwent electrodiagnostic 
evaluation for dragging of the left foot.  Studies showed no 
evidence of neuropathy or myopathy in the left leg.  An 
October 1997 computed tomography (CT) of the lumbar spine 
revealed mild spinal stenosis at L4-5 due to disk protrusion 
and ligamentous flavum hypertrophy, and a small, probably 
insignificant protrusion at L5-S1.   

The veteran was afforded another VA orthopedic examination in 
April 1998.  The examiner reviewed the claims folder for the 
examination.  The veteran described low back pain, which was 
worse after the long ride for the examination.  He wore a 
back brace and a brace for left leg weakness.  He was able to 
perform his usual occupational and personal activities.  
Examination of the lumbosacral spine showed no postural 
abnormality or fixed deformity, spasm or atrophy of the 
musculature, and no objective evidence of pain on motion.  
Range of motion testing revealed forward flexion to 80 
degrees, backward extension to 30 degrees, lateral flexion to 
35 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The veteran could stand on his heels and toes 
and could squat.  Neurologic examination was normal except 
for some weakness in the left extensor hallucis longus.  The 
examiner stated that the weakness was more than likely 
related to peripheral neuropathy rather than the back.  There 
were no definite signs of radiculopathy.  Examination of the 
thoracic spine showed no postural abnormality or fixed 
deformity, spasm or tenderness, and no objective evidence of 
pain.  The examiner discussed previous CT findings concerning 
the lumbosacral spine, noting that there was no definite 
nerve involvement.  X-rays of the thoracic spine showed mild 
scoliosis unchanged from December 1994 films, without 
vertebral body collapse or significant disk space disease.  
The diagnosis included thoracic pain without degenerative 
joint disease/degenerative disk disease with mild scoliosis 
and degenerative disk disease of the lumbosacral spine 
without radiculopathy. 

Also in April 1998, the veteran presented for a VA 
gastrointestinal examination.  The examiner reviewed the 
claims folder for the examination.  The veteran had a history 
of duodenal ulcer disease without current abdominal symptoms 
other than symptoms related to the hiatal hernia.  He related 
having only intermittent dysphagia.  The veteran denied 
vomiting, hematemesis, melena, diarrhea, constipation, 
episodes of nausea and distention, and reflux.  He was taking 
Cytotec, which controlled his symptoms.  His weight was 
stable.  There were no signs of anemia.  Abdominal and rectal 
examinations were normal.  Stool was negative for blood.  The 
diagnosis was history of duodenal ulcer disease, not active 
and asymptomatic; positive H. pylori titer; and hiatal hernia 
with reflex esophagitis, controlled with medication.  

In April 1998, the veteran was also afforded a VA audiology 
examination.  He described difficulty understanding speech 
when there were multiple speakers or background noise.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
15
40
60
LEFT
-----
5
15
35
75

Average puretone thresholds were 31 in the right ear and 33 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 86 
percent in the left ear.

The examiner reviewed the veteran's claims folder for the May 
1999 VA orthopedic examination.  The veteran described having 
a little discomfort in the thoracic spine and significant 
problems with the lumbar spine.  Examination of the 
lumbosacral spine revealed forward flexion to 45 degrees with 
pain, backward extension to 15 degrees, right lateral flexion 
to 30 degrees, left lateral flexion to 25 degrees, and 
rotation to 20 degrees bilaterally.  Gait was unsteady.  He 
could perform about 2/3 of a squat.  The diagnosis included 
mild thoracic scoliosis, unchanged from the previous 
examination, and mechanical low back pain with degenerative 
disk disease indicated on previous magnetic resonance imaging 
(MRI).  

The veteran was also referred for a May 1999 VA neurology 
examination.  He had a long history of back pain.  Use of a 
back brace helped somewhat.  On examination, the veteran used 
braces to walk.  He could bend at the waist satisfactorily.  
Knee and ankle reflexes were symmetric and active.  Lower 
extremity strength was good.  Straight leg raising was 
normal.  There was some decreased sensation in the feet only.   

In October 1999, the veteran underwent a period of 
observation and evaluation for purposes of rating his 
disabilities.  It was noted that his symptoms were worrisome 
for myelopathy, most likely cervical.  There was no lower 
extremity weakness.  Electrodiagnostic studies were negative 
for evidence of a radiculopathy, peripheral neuropathy, or 
peroneal mononeuropathy.    

In a December 1999 rating action, the RO increased the 
evaluation for lumbosacral strain with degenerative arthritis 
to 20 percent effective from May 10, 1999, the date of the VA 
orthopedic examination.  The RO also established service 
connection for a cervical spine disability and for gait 
disturbance of each lower extremity as secondary to the 
cervical spine disability.  

The veteran presented for a VA audiology examination in 
August 2000.  The examiner reviewed the claims folder for the 
examination.  He continued to have difficulty understanding 
speech in certain situations.  On examination, puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
20
50
60
LEFT
-----
10
20
45
80

Average puretone thresholds were 36 in the right ear and 39 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 82 
percent in the left ear.

The veteran submitted a report of private audiology 
examination performed in May 2000.  The report showed a 
graphic representation of pure tone thresholds only, though 
speech discrimination scores were reported as 96 percent in 
both the right and left ears.  Upon review of the audiogram, 
the physician noted that the veteran had bilateral, symmetric 
high frequency hearing loss with good discrimination.  He did 
not recommend the use of a hearing aid at that time.  

During the November 2001 Board hearing, the veteran stated 
that his hearing loss affected his job because he had 
problems understanding speech unless he looked directly at 
the speaker.  He had trouble differentiating similar words.  
He was told that a hearing aid would help with that problem.  
He had been fitted for hearing aids.  With respect to the 
ulcer, the veteran had stomach problems if he ate anything 
other than bland foods.  He had bad acid indigestion and had 
passed blood.  He continued to take medication.  He had only 
minor weight fluctuations.  Concerning his lower back, he had 
severe pain when he first woke in the morning.  He took 
medication for the back pain and muscle spasm.  He wore a 
back brace.  He did not use a cane or walker, but had been 
told he would eventually need assistance to walk.  The 
veteran explained that he took off from work 32 days the 
previous year, due primarily to the back, but also due to his 
other disabilities.   

At the hearing, the veteran submitted a report of lumbar 
spine MRI performed at a VA facility in October 2001.  He 
waived consideration of the evidence by the RO.  The study 
showed probable benign lesion at L4 and disk bulge at L4-5 
with facet and ligamentum hypertrophy resulting in canal 
narrowing.  The neural foramina were patent at that level.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt concerning the degree of disability 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.   

When there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  On the other hand, where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Thoracic Strain with Degenerative Arthritis

The veteran appealed the initial disability rating assigned 
for thoracic strain with degenerative arthritis, which 
remains at 10 percent under Diagnostic Code (Code) 5291, 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a.  
Code 5003, degenerative arthritis, provides for evaluation 
based on limitation of motion of the affected part.  A 10 
percent rating is the maximum evaluation provided under Code 
5291, assigned for moderate or severe limitation of motion of 
the dorsal spine.  

The Board notes that there are other diagnostic codes 
potentially applicable to disability of the thoracic spine.  
However, there is no evidence of vertebral fracture (Code 
5285), no evidence of ankylosis of the whole spine (Code 
5286) or of only the thoracic spine (Code 5288) and no 
evidence of intervertebral disc syndrome within the thoracic 
spine (Code 5293) (see April 1998 VA examination report).  
Therefore, the disability is best evaluated under Code 5291.  
See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (similar considerations for evaluating disability due 
to arthritis).  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required. Id.   

As already stated, a 10 percent disability rating is the 
maximum available under Code 5291.  Therefore, the 
regulations pertinent to the effects of pain are not 
applicable.  Id.  However, Code 5295 for lumbosacral strain 
may be applied to the thoracic strain as well.  Diagnostic 
Code 5295 is in part predicated on limitation of motion (With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, a 20 
percent evaluation is warranted).  Therefore, the Board may 
consider application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
when utilizing Code 5295.  Nevertheless, the Board finds no 
basis for an increased rating even considering functional 
loss.  The veteran generally complains of thoracic spine pain 
and spasm.  Objectively, examination results show mild 
limitation of motion without evidence of pain.  Further, 
there is no objective evidence of atrophy, spasm, or 
tenderness of the associated musculature of the thoracic 
spine (see VA examination report dated in April 1998).  Based 
on the probative evidence specific to the thoracic spine 
problems, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for thoracic strain with degenerative arthritis.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Code 5291.      

2.  Lumbosacral Strain with Degenerative Arthritis

Prior to May 10, 1999, lumbosacral strain with degenerative 
arthritis is evaluated as 10 percent disabling under Code 
5003, degenerative arthritis, and Code 5292, limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a.  As of May 
10, 1999, the disability is evaluated as 20 percent 
disabling.  Again, Code 5003, degenerative arthritis, 
provides for evaluation according to limitation of motion of 
the affected part.  Under Code 5292, a 10, 20, and 40 percent 
ratings are assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  Id.    

The rating schedule has additional diagnostic codes with 
higher ratings potentially applicable in the veteran's case; 
the RO considered all of these Codes when rating the 
veteran's back disability (see June 1994 statement of the 
case).   However, there is no evidence of vertebral fracture 
(Code 5285), and no evidence of ankylosis of the whole spine 
(Code 5286) or of only the lumbar spine (Code 5289).  
Although the record documents some neurologic symptoms in the 
lower extremities, the medical evidence attributes those 
symptoms to cervical spine pathology rather than to 
intervertebral disc syndrome (Code 5293) in the lumbar spine 
(see October 1999 report of observation and evaluation).  The 
Board emphasizes that the veteran is separately service 
connected for cervical spine disability and disabilities of 
the lower extremities.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001).  

The Board finds that the veteran's lumbar spine disability is 
most appropriately evaluated under Code 5295, lumbosacral 
strain.  The disability is primarily characterized as 
lumbosacral strain, and the rating criteria for Code 5295 
include disability from limitation of motion, as well as 
other symptomatology.  Therefore, the Board will evaluate the 
disability under Code 5295.  See Butts, supra.   

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  A maximum 40 
percent schedular evaluation is in order when lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Again, an evaluation of a disability based on limitation of 
motion must include consideration of functional loss from 
such factors as more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. §§ 4.40,4.45; DeLuca, 8 Vet. App. at 206.  

In this case, objective examinations prior to May 10, 1999 
demonstrate only some tenderness to palpation.  Otherwise, 
the evidence reveals normal or only slightly reduced range of 
motion without evidence of pain.  There is no objective 
confirmation of muscle spasm, and no evidence of postural 
abnormality, fixed deformity, or muscle atrophy or weakness.  
However, in written statements and oral testimony, the 
veteran describes constant, moderate low back pain that 
frequently increased to severe, as well as moderate to severe 
limitation of motion, and muscle spasm.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (absent adequate rebuttal, a 
veteran's sworn testimony may bring the evidence into 
relative equipoise).  In addition, evidence shows that he 
takes VA-prescribed medications for severe pain and muscle 
spasm and uses a VA-prescribed back brace.  Although the 
examination findings alone are insufficient to warrant an 
increased rating under Code 5295, the Board must also 
consider this additional evidence.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports a 
20 percent disability rating for lumbosacral strain with 
degenerative arthritis prior to May 10, 1999.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Code 
5295.   

A rating greater than 20 percent is not warranted prior to 
May 10, 1999, given that the aforementioned allowance is 
based on reasonable doubt.  The manifestations for a 40 
percent rating are not shown in this case prior to May 10, 
1999.  That is, there is no objective evidence demonstrating 
listing of the whole spine to the opposite side or the other 
criteria shown in Code 5295.  Further, the veteran's range of 
motion was described as "good" on examination in July 1998; 
this does not qualify for the 40 percent rating under Code 
5292 which requires a showing of "severe" limitation of 
motion.  38 C.F.R. § 4.71a.  Similarly, the January 1994 VA 
examination revealed "full" range of motion without pain, and 
the December 1994 VA examination reflects normal range of 
motion without pain.  Accordingly, even considering the 
provisions of 38 C.F.R. §§ 4.40,4.45, there is no probative 
medical evidence that indicates a "severe" range of motion 
under Code 5292.      

With respect to the lumbosacral disability as of May 10, 
1999, the Board finds that the disability picture more nearly 
approximates the criteria for a 40 percent maximum rating 
under Code 5295.  38 C.F.R. § 4.7.  The May 1999 VA 
examination report shows marked limitation of lumbar spine 
motion on forward flexion with pain with some limitation of 
motion on all other maneuvers.  The veteran continues to take 
medication for severe pain and muscle spasm and to use a back 
brace.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 40 percent disability 
rating for lumbosacral strain with degenerative arthritis as 
of May 10, 1999.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71a, Code 5295.  

As noted above, the 40 percent rating is the maximum under 
Code 5295.  It is also the maximum evaluation under Code 
5292.  A rating greater than 40 percent is potentially 
applicable under Codes 5289 (50 percent for unfavorable 
ankylosis of the lumbar spine) and Code 5293.  The medical 
evidence does not show that the veteran has ankylosis of the 
lumbar spine; thus, a rating under Code 5289 is not 
appropriate.  Per the earlier discussion, the medical 
evidence does not demonstrate neurologic symptoms 
attributable to disc disease of the lumbosacral spine that 
are characterized as "pronounced" so as to qualify for a 60 
percent rating under Code 5293.  The medical reports lack a 
showing of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, etc.  38 C.F.R. § 4.71a.  For these 
reasons, the Board finds that a 
40 percent rating, and no more, is warranted from May 10, 
1999.   

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the lumbosacral 
disability as well as the thoracic spine disability.  In this 
case, the low back disability at issue is primarily rated 
based on Diagnostic Code 5295 that specifically considers 
limitation of motion, particularly forward bending and loss 
of lateral motion.  Alternatively, the thoracic spine 
disability is also evaluated under Code 5295.  Codes 5291 and 
5292 contain the criteria for limitation of motion, and the 
veteran's thoracic spine disability is primarily rated under 
Code 5291.  Finally, Diagnostic Code 5293, which does not 
expressly refer to limitation of motion, has been held to 
involve limitation of range of motion. VA O.G.C. Prec. 36-97 
(December 12, 1997).  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's back disorders under both Code 5295 and those 
expressly applied to limitation of motion (Codes 5291 and 
5292) would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (2001); see VA O.G.C. Prec. 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").

3.  Duodenal Ulcer with Hiatal Hernia

The veteran's duodenal ulcer with hiatal hernia is evaluated 
as 20 percent disabling under Code 7305.  38 C.F.R. § 4.114.  
Code 7305 provides for a 20 percent rating when duodenal 
ulcer is moderate, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent rating 
is assigned when disability is moderately severe, meaning 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A maximum schedular rating of 60 percent is 
warranted when disability is severe, pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite health 
impairment.  See 38 C.F.R. § 4.112 (use of weight loss in 
evaluations)

The veteran's disability is also characterized as including 
hiatal hernia, which is evaluated under Code 7346.  When 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, Code 7346 provides for a 
30 percent rating.  A maximum 60 percent rating is assigned 
for hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

VA regulations acknowledge that certain diseases of the 
digestive system produce a common disability picture and that 
certain coexisting diseases do not lend themselves to 
distinct and separate disability evaluations without 
constituting pyramiding.  38 C.F.R. § 4.113.  See 38 C.F.R. § 
4.14 (rating the same disability under various diagnoses is 
to be avoided).  Moreover, regulations specify that 
disabilities under certain diagnostic codes, including Code 
7305 and Code 7346, will not be combined with each other.  
Rather, a single evaluation is assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating when warranted by the 
severity of the overall disability.  38 C.F.R. § 4.114.  

Review of the record, particularly the April 1998 VA 
gastrointestinal examination report, reveals that the 
veteran's symptoms are primarily associated with hiatal 
hernia.  There is no evidence of current duodenal ulcer 
disease by symptomatology or X-ray study.   The veteran 
complains of daily discomfort or pain, occasional nausea, and 
intermittent dysphagia.  He takes over-the-counter 
medications and restricts his diet to treat or prevent 
symptoms.  The most recent VA examination is negative for 
vomiting, hematemesis, melena, diarrhea, constipation, 
nausea, distention, reflux, or weight loss.  Physical 
examination is normal.  As of this examination, also, there 
was no sign of anemia and weight loss, which are requisite 
for a 40 percent rating under Code 7305.  

Similarly, the pertinent criteria for a higher rating under 
Code 7346 were specifically denied on examination in January 
1994.  That is, there was no dysphagia, reflux or evidence of 
considerable impairment of health secondary to the service-
connected gastrointestinal disability.   

Considering this evidence, although hiatal hernia is the 
predominant disability, the overall disability picture does 
not more nearly approximate the criteria for a 30 percent 
rating under Code 7346.  38 C.F.R. § 4.7.  Similarly, there 
is no evidence of anemia, weight loss, or incapacitating 
episodes associated with duodenal ulcer to warrant an 
increased rating under Code 7305. Id.  Because Code 7436 does 
not provide a 20 percent rating, the rating under Code 7305 
is continued.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for duodenal ulcer with hiatal 
hernia.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Codes 7305 and 7346.       

4.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO has not considered the amendments 
to the regulations.  However, the Board finds that the 
veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.  
Specifically, careful review of the regulations in question 
reveals no significant changes that would affect this 
particular veteran's claim, as discussed below.  Thus, the 
amended regulation is not more favorable to the veteran.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The amended regulations provide for a different rating 
process for exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86 (2001).  Under 38 C.F.R. 
§ 4.86(a), applicable here, when the puretone threshold at 
each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the higher of the Roman numeral designations from 
either Table VI or Table VIa, which utilizes only the average 
puretone threshold, is assigned.    

In this case, applying the results of VA audiology 
examinations to Table VI yields the following Roman numeral 
values: 1) March 1988--level I for both the right ear and the 
left ear; 2) January 1994--level I for the right ear and 
level II for the left ear; 3) April 1998--level I for the 
right ear and level II for the left ear; and 4) August 2000--
level II for the right ear and level III for the left ear.  
Applying Table VIa pursuant to 38 C.F.R. § 4.86(a) does not 
yield a higher Roman numeral value for either ear for any 
examination.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 0 
percent disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2001); 38 C.F.R. § 4.87, Diagnostic 
Code 6101 (1998).   

Additional Considerations

One of the reasons that the Court gave for vacating the 
November 1995 decision of the Board and remanding the claims 
for further action was that the Board failed to explain 
adequately its reasons and bases for denying the veteran 
extraschedular evaluations for each of the service-connected 
disabilities currently at issue.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (2001).  Thus, in general, the rating criteria 
found in the Diagnostic Codes contemplates that there is 
compensation for average impairment of earning capacity.  In 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(2001).  

In the Board's October 1997 remand, the RO was requested to 
consider whether extraschedular ratings were in order.  The 
RO's supplemental statement of the case dated in July 1998 
declines to refer the veteran's claim for extraschedular 
evaluation, and the veteran was provided with the text of the 
criteria for an extraschedular rating at that time.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board recognizes the statements and testimony submitted 
by the veteran discuss the impact of his disabilities on his 
day-to-day activities, including his employment.  For 
example, at his November 2001 hearing, the veteran noted how 
he needed to face a certain way in order to hear better.  T. 
6-7.  The veteran testified that he was absent from work 
about 32 days over a one-year period due to all of his 
disabilities, not just the back.  T. 12.   

In this case, the Board concurs with the RO that the 
veteran's service-connected disabilities at issue are neither 
unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  Initially, 
the record does not reflect frequent periods of 
hospitalization because of a service-connected disability.  
Further, while it is acknowledged that there is an impact due 
to the service-connected mid and low back disability as well 
as hearing loss and gastrointestinal disability, the 
interference with employment is not shown to be "marked" or 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of earning capacity.  

There is no documentation in the record that the veteran's 
service-connected disorders at issue present such an unusual 
disability picture that the regular rating criteria are 
precluded.  Rather, the symptoms and complaints described 
fall squarely with what is reflected in the rating criteria.  
For example, the Codes applicable to the back are at 
graduated levels the reflect a higher percentage for greater 
impairment.  38 C.F.R. § 4.71a, Codes 5291-5295.  What the 
veteran has not shown in this case is that his applicable 
service-connected disabilities result in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  In discussing the evidence above, both medical 
and lay, the Board found no unusual disability picture that 
was not contemplated in the rating criteria.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
the service-connected disabilities at issue.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial disability rating greater than 10 percent for 
thoracic strain with degenerative arthritis is denied. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for 
lumbosacral strain with degenerative arthritis prior to May 
10, 1999 is granted.   

Subject to the laws and regulations governing the payment of 
monetary benefits, a 40 percent disability rating for 
lumbosacral strain with degenerative arthritis from May 10, 
1999 is granted.  

A disability rating greater than 20 percent for duodenal 
ulcer with hiatal hernia is denied.    

A compensable disability rating for bilateral hearing loss is 
denied.    


REMAND

In a December 1999 rating action, the RO granted service 
connection for gait disturbance of the right and left lower 
extremities and assigned separate evaluations for each 
disability, effective from December 15, 1994.  The veteran 
subsequently queried as to the appropriate effective date for 
the awards.  The RO denied entitlement to an earlier 
effective date in a June 2000 rating decision.  The veteran 
submitted a statement in July 2000 in which he expressed 
disagreement with the June 2000 decision.  The Board finds 
that this statement is sufficient to constitute a notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2001); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issues of entitlement to an effective 
date earlier than December 15, 1994 for 
service connection for gait disturbance 
of the right lower extremity and the left 
lower extremity.  The RO should afford 
the applicable time in which the veteran 
may perfect his appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 



